Action for judgment declaring the respective rights of parties relative to an alleged strip of land impressed with a trust for highway purposes, under instruments conveying and leasing lands under water, and under amendment of zoning resolutions. Order modified on the law and the facts by striking from the fourth ordering paragraph the word “ granted ” and inserting in lieu thereof the word “ denied ”. As so modified, the order, insofar as appealed from, is affirmed, with one bill of $20 costs and disbursements. This court passed upon the sufficiency of the complaint. (See 273 App. Div. 791.) The acts alleged in the complaint are fairly and reasonably related to the subject matter pleaded, even though all the parties mentioned may not be affected by every act set forth. The motion, therefore, separately to state and number should have been denied. Lewis, P. J., Carswell, Nolan, Sneed and Wenzel, JJ., concur.